 In the Matter Of MERRIMAC MILLS COMPANYandMERRI11rIAC EMPLOYEES'MUTUAL BENEFIT ASSOCIATIONCase No. 1-R-128SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary 8, 1946On September 27, 1945, pursuant to the Decision and Direction ofElection issued by the Board herein on September 4, 1945,1 an electionby secret ballot was conducted under the direction and supervision'of the Regional Director for the First Region (Boston, Massachusetts).Upon the conclusion of the election, a Tally of Ballots was furnishedthe parties in accordance with the Rules and Regulations of theBoard.The Tally shows that there were approximately 190 eligible voters,and that, of these, 158 cast valid votes, of which 90 were for the AFL,64 were for the Association,-and 4 were against both unions. Inaddition, 10 ballots were challenged; they are, however, insufficientin number to affect the results of the election.On October 1, 1945, the Company filed Objections to conduct affect-ing the results of the election.On December 12, 1945, the RegionalDirector issued and duly served upon the parties his Report onObjections recommending that the Company's Objections be dis-missed.On December 17, 1945, the Company filed Exceptions to theRegional Director's Report.The burden of the Company's Objections is that the AFL in itspre-election campaign literature referred to the Association aS a"phoney independent union," "phoney stooge outfit," and "Companyunion," intending to convey the impression by these and other ap-pellations that the Association was company dominated, and that thecharacterizations so used by the AFL were false and contrary to aprevious finding of the Board and in contempt thereof. In the latterconnection, the Company refers to an earlier unfair labor practiceproceeding in which the Trial Examiner found in his Intermediate163 N. L. R. B. 781.65 N. L.R. B., No. 60.308 MERRIMACMILLS COMPANY309Report that the Association was not company dominated ; no excep-tions to this Report were filed by any of the parties and the case wasclosed in accordance with the Rules and Regulations of the Board.While the record discloses that the AFL used these expressions inreferring to the Association during the campaign, it also establishesthat the Association had ample opportunity, of which it availed itself,to counteract any impression of domination.Thus, in one of its ownleaflets, the Association said on this point: "Your patience has beenrewarded.The Government Board N. L. R. B. has overruled the ap-peal of Local x$14, A. F. L. They have detected their falsification ofrecords and phoney claims of having a majority of employees.Anelection will now be held as a result of your petition of a year ago.Youwill have the opportunity to say that your own independent union,the `Merrimac Mutual Benefit Association' shall be given the powerto represent you." In another leaflet, distributed to the Company'semployees, the Association said: "We the `Merrimac Mutual BenefitAssociation' is a recognized Labor Union.After a year's stalling bythe AFL the government rules that we are a Labor Union, and grantsus an election."Moreover, the AFL itself made some effort to dispelthe effect of its characterizations. In a leaflet issued the day before theelection and in a radio address by its representative on the eve of theelection, the AFL categorically stated that the Board had decidedthat the Association was eligible to be on the ballot as an independentunion.The Board has heretofore held that it cannot censor the propagandamaterial used by one union against another in a pre-election campaign.We perceive no real danger in leaving to the good sense of the voterthe task of appraising electioneering practices by unions and in re-ferring to the opposing parties the duty of correcting inaccurate oruntruthful statements by any of them.The Board will interfereand set aside an election only if it appears that the conduct com-plained of prevented the employees from exercising a free choice inthe selection of a bargaining representative.'We are satisfied thatthe characterizations used by the AFL, while unwarranted, fall intqthe category of propaganda and, as such, did not preclude a freechoice.3Accordingly, we find that the Company's Objections do notraise substantial or material issues with respect to the conduct of the2SeeMatter of Maywood Hosiery Mills, Inc.,64 N. L R B 146,Matter of Corn Prod-acctsRefining Company,58 N L. R B 1441.8 The facts in this case are readily distinguishable from those inMatter of WallcerVehicle Company, 7 N. L.It. B. 827, referred to by the CompanyIn the cited case, theBoard set aside the election because an official notice of election issued by the RegionalDirector incorrectly listed the independent union's name in a manner which created realdanger that the employees might regard it as company dominatedWe perceive no suchdanger in the propaganda material issued in the instant caseSeeMatter of Sears,Roebuck and Company, 47 NL It. B. 291;Matter of Corn Products Refining Company,supra. 310DECISIONS OF NATIONALLABOR RELATIONS BOARDelection and the Objections are hereby overruled. Inasmuch as theAFL has secured a majority of the valid votes cast, we shall certify itas the collective bargaining representative of the Company's employees.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,IT Is HEREBY CERTIFIED that Department of Woolen and WorstedWorkers of United Textile Workers of America, AFL, has beendesignated and selected by a majority of all production and main-tenance employees ofMerrimac Mills Company, Methuen, Massa-chusetts, including shipping and receiving employees, but excludingexecutives, supervisors from the grade of second hands up, mainoffice clerical employees, guards, watchmen, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, as their representative for the purposes ofcollective bargaining and that, pursuant to Section 9 (a) of the Act,the aforesaid organization is the exclusive representative of all suchemployees for the purposes of collective bargaining, with respect torates of pay, wages, hours of employment, and other conditions ofemployment.MR. GERARD D. REILLY took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.